Citation Nr: 0424789	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  96-42 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from April 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied appellant's request to 
reopen a claim for service connection for bilateral pes 
planus.  Service connection for residuals of trenchfoot on 
the right was recently granted.  As such, that issue is 
resolved and the current appeal is limited to the issue on 
the title page.

Appellant testified in a hearing before the RO' Decision 
Review Officer (DRO).  A transcript of that hearing has been 
associated with the file.

In November 2003, as a result of appellant's change of 
residence, jurisdiction was transferred from the New York RO 
to the Atlanta, Georgia, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2003).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's appeal was pending on the date of enactment of 
the VCAA, so the VCAA applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2003).

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, it does not appear that appellant received the 
benefit of the duty-to-notify provisions of the VCAA in 
regard to his pending appeal.  Specifically, appellant has 
not been advised of the provisions of the VCAA, the evidence 
on file, the evidence (if any) being procured by VA, and the 
standard for "new and material" evidence necessary to 
reopen the claim.  The Board accordingly finds that there is 
an outstanding duty to notify in regard to this claim.

The Board also notes that the file was transferred from the 
New York RO to the Atlanta RO in November 2003, but the New 
York State Division of Veterans' Affairs is still on 
appointment as appellant's representative Veteran's Service 
Organization (VSO).  He has not been informed that he is 
essentially unrepresented at this point since the claims file 
is in Georgia.  Appellant thus does not have the benefit of a 
local representative, and should be advised of his right to 
procure a new VSO prior to the final adjudication of his 
appeal, should he so desire. 

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to "new and 
material evidence" are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  If 
it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.  Appellant should 
specifically be advised of the evidence 
on file and the standard for "new and 
material evidence" required to reopen 
a previously-adjudicated claim.  
Appellant should be advised to "give 
us all he's got" in regard to the 
claim.

2.  RO should advise appellant that his 
file currently shows the New York State 
Division of Veterans' Affairs as his 
designated representative.  Appellant 
should be advised of his right to 
procure another VSO or NSO to be his 
representative, and should be advised 
of the procedure for doing so.  If he 
appoints a representative, the claims 
file should be forwarded to the 
organization for their review.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's request to reopen his claim 
for service connection for bilateral 
pes planus.  In order to comply with 
all notice and duty to assist 
provisions, the RO should conduct a de 
novo review of all evidence associated 
with this claim subsequent to the last 
final denial of the claim in April 
1979.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




